           Case 3:20-cv-00007-RCJ-WGC Document 25 Filed 09/07/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8

 9   HEATH VINCENT FULKERSON,

10                   Plaintiff,                              Case No. 3:20-cv-00007-RCJ-WGC

11   vs.                                                                    ORDER

12   AT&T CORP.,

13                   Defendant.

14

15          Plaintiff, proceeding pro se, alleges in his Complaint that someone “tampered” in some

16   unspecified manner with his phone, internet, and television service beginning on October 8, 2015.

17   (ECF No. 1 at 4). Plaintiff further alleges that this unspecified "tampering" violated his rights under

18   The Privacy Act of 1974, the First, Fourth, and Fourteenth Amendments of the United States

19   Constitution, false light laws, the Protecting the Internet Freedom Act, net neutrality law, E911

20   laws, and the Telecommunications Business Act of 2011. (Id. at 3).

21          On September 22, 2020, the Court dismissed all of Plaintiff’s claims with the exception of

22   the Privacy Act of 1974 claim as the claim was not addressed in the motion to dismiss. (ECF No.

23   21.) In its Order, the Court granted Plaintiff 30 days to amend the other dismissed claims, and the

24   Court further provided that without an amendment, “the case will proceed on Plaintiff’s remaining


                                                    1 of 2
           Case 3:20-cv-00007-RCJ-WGC Document 25 Filed 09/07/21 Page 2 of 2




 1   claim.” (Id.) Plaintiff has not amended his Complaint, and Defendant AT&T Corp. now moves for

 2   summary judgment on Plaintiff’s sole remaining claim. (ECF No. 23.) Plaintiff has not filed an

 3   opposition and any response would now be untimely.

 4          In 1974, Congress enacted the Privacy Act of 1974, 93 P.L. 579, 88 Stat. 1896, 5 U.S.C.

 5   § 552a, to safeguard the privacy of individuals from the misuse of Federal government agency

 6   records, to provide individuals access to Federal agency records concerning them, and to establish

 7   a Privacy Protection Study Commission. The Privacy Act of 1974 affords the right to sue only

 8   Federal government agencies; there is no right of action against private individuals or state

 9   agencies. Dittman v. California, 191 F.3d 1020, 20126 (9th Cir. 1999).

10          AT&T Corp. is a private corporation organized under the jurisdiction of New York state,

11   and is registered to do business in Nevada as a foreign corporation. (ECF No. 22 Exs. 1, 2.) As

12   such, Plaintiff cannot sue defendant AT&T Corp. under the Privacy Act of 1974, and therefore

13   summary judgment is proper.

14                                            CONCLUSION

15          IT IS HEREBY ORDERED that Motion for Summary Judgment (ECF No. 23) is

16   GRANTED.

17          IT IS FURTHER ORDERED that Clerk of the Court shall enter judgment accordingly and

18   close the case.

19          IT IS SO ORDERED.

20   Dated September 7, 2021.

21

22                                                _____________________________________
                                                            ROBERT C. JONES
23                                                       United States District Judge

24

                                                 2 of 2
